PNG
    media_image1.png
    340
    340
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov











BEFORE THE PATENT TRIAL AND APPEAL BOARD


Application Number: 16/868,971
Filing Date: 7 May 2020
Appellant(s): Fenwal, Inc.



__________________
Steven C. Becker, Reg. No. 42,308
For Appellant


EXAMINER’S ANSWER





This is in response to the appeal brief filed 04/18/2022.

(1) Grounds of Rejection to be Reviewed on Appeal

Every ground of rejection set forth in the Office action dated 11/15/2021 from which the appeal is taken is being maintained by the examiner except for the grounds of rejection (if any) listed under the subheading “WITHDRAWN REJECTIONS.”  New grounds of rejection (if any) are provided under the subheading “NEW GROUNDS OF REJECTION.”

(2) Response to Argument

Appellant argues:
“Claim 9 is identical to Claim 31 which was on Appeal in the Parent Application.’ The Examiner’s rejection of Claim 31 was Reversed by the Patent Trial and Appeal Board. (See Decision on Appeal). The rejection of Claim 31 was based on Lyle (US20020056672) in view of Curl. The Examiner now substitutes Mehta (which was previously of record in the Parent Application) for Lyle. Mehta has similar deficiencies, as will be noted below.”


The examiner respectfully disagrees with Appellant’s opinion that “Mehta has similar deficiencies,” and submits that not only is Mehta fundamentally different from Lyle, but also that the conditions for combining it with Curl are also considerably different from the Lyle-Curl combination cited in the parent application.

“	First, the Examiner’s proposed combination of Mehta and Curl is in error because it improperly determines the scope and content of the prior art. (MPEP 2141 II, “Determining the scope and content of the prior art.”). Specifically, the proposed combination is based on a faulty reading of Mehta.
The Examiner points to Mehta para. [0071] and alleges: “Mehta explicitly shows an operability to concurrently receive a multitude of representations of the interface screen data (including screen shots or live feeds/streams) from multiple medical devices for conveying information shown on a respective interface screen of a corresponding medical device on a first screen.” (Final Office Action, pp. 14-15). Mehta actually states: “monitor 140 preferably includes a large and easy to read display element, which may be configured to concurrently reproduce at least a portion of the information displayed on infusion pump 128.” (Mehta, para. [0071])(emphasis added). Displaying a portion of information displayed on an infusion pump is not “concurrently receiv[ing] a multitude of representations of interface screen data (including screen shots or live feeds/streams) from multiple medical devices,” as alleged by the Examiner. Further, displaying a portion of information displayed on an infusion pump does not teach “conveying information shown on a respective interface screen of a corresponding medical device on a first screen,” as alleged by the Examiner.
Mehta does say that its monitor enables remote monitoring of infusion pump 128 “and possibly other devices within local infusion system 102;” but, again, this does not “explicitly show[] an operability to concurrently receive a multitude of representations of the interface screen data (including screen shots or live feeds/streams) from multiple medical devices,” as alleged by the Examiner. Nor does this portion of Mehta even suggest displaying data from a plurality of devices on one screen.
The Examiner also argues: “In other words, Mehta explicitly accounts for an operability to “concurrently reproduce’ the displays of multiple medical devices on the first screen. .. . “ (Final Office Action, p. 15). First, the scope and content of the prior art is determined by what the prior art actually teaches, not by an “operability” that the prior art “accounts for.” Second, Mehta does not even “account for” such “operability” because there is no hint of a suggestion in Mehta of concurrently reproducing the displays of multiple medical devices on a first screen.”


The examiner respectfully disagrees with Appellant’s allegations against Mehta. On one hand, Appellant acknowledges that “Mehta does say that its monitor enables remote monitoring of infusion pump 128 “and possibly other devices within local infusion system 102;” but then goes on to allege that it does not teach “concurrently receiv[ing] a multitude of representations of interface screen data (including screen shots or live feeds/streams) from multiple medical devices.” It is respectfully submitted Mehta’s operability to concurrently reproduce at least a portion of the information displayed on either infusion pump 128 and/or other devices within local infusion system 102 (Mehta: ¶ 71) reasonably reads on this limitation. Moreover, as to Appellant’s allegation that Mehta (individually) fails to show “concurrently reproducing the displays of multiple medical devices on a first screen,” the examiner respectfully submits that this is an improper attack against the references individually, and that one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references (in this case, the Office Action had already explicitly acknowledged that Mehta did not show multiple miniature screen representations concurrently, and this concession was one of the main driving points behind relying on the secondary Curl reference). 

“Second, even assuming arguendo the combination of references was proper, the combination would still fail to teach or suggest receiving interface screen data for each of the plurality of medical devices and generation of a first screen comprising miniature screen representations of actual screens displayed on a plurality of medical devices. The Examiner points to Mehta: figs. 12-17 and paras. 71 and 145-150. (Final Office Action, p. 14). FIGs. 12-17 show screen shots, but none of them teaches receiving interface screen data for each of a plurality of medical devices via a communication channel and generating a first screen comprising miniature screen representations of actual screens displayed on a plurality of medical devices. Curl shows images “derived from data produced by a plurality of medical instruments.” (Curl, para. [0136]). So Curl takes in raw data and independently generates or derives “charts, graphics, level indications, etc.” from the data. There is no teaching in Curl that these charts, graphics, etc. are “miniature screen representations of screens displayed on the medical devices” as claimed in Claim 9.
Although Mehta says its screen shots may be generated by monitor devices or infusion system devices (Mehta para. [0145]), there is no teaching that the monitor device of Mehta “receives interface screen data” for each of a plurality of medical devices and generates “a first screen comprising representations of the interface screen data from the plurality of medical devices.” Curl does not provide for this deficiency, as Curl receives raw data, not interface screen data.
At para. [0076], Mehta shows that a bedside monitor 200 may have a display element 206 which “may show substantially the same information as shown on the infusion pump; the two displays may mimic one another so that the user may choose to conveniently view the selected information from bedside monitor 200 rather than from the infusion pump, which is usually attached to the patient’s body through an infusion set.” First, bedside monitor 200 monitors the activity of an infusion pump ([0074]), but there is no teaching of receiving interface screen data for the infusion pump. Second, while the two displays may mimic one another or the display element 206 may show substantially the same information as shown on the infusion pump, this portion does not disclose showing a miniature screen representation of an actual screen displayed on the medical device. There is a vast difference between a monitor reproducing information (e.g., a blood glucose reading of X) and showing actual interface screen data in the form of a miniature screen representation of a screen displayed on the medical device.
Third, Curl teaches away from combining its teachings with that of Mehta to arrive at the system of Claim 9. Curl teaches “the medical instrument 130 may transmit video data for display. For example, the instrument may transmit a video stream.” (Curl, para. [0186]). Curl is clear that such data is not interface screen data because the physician must have the ability to manipulate the incoming raw data to control and prioritize which image or images are viewed. “The effective integration of clinical, video and audio information requires that a physician or other operator have the ability to manipulate such data as to specifically control and prioritize which image or images are viewed, with immediate and customizable control over image selection, layout, location and size and timing.” (Curl, para. [0064])(emphasis added). Thus, Curl teaches away from the embodiment of Mehta which “mimics” another screen without any ability to manipulate or customize the layout, etc. Curl teaches that effective integration of data requires the physician have the ability to manipulate incoming raw data with customizable control over layout, timing, etc.
Fourth, even assuming the combination taught all of the elements of Claim 9, the combination would nevertheless be improper. The concepts claimed in Claim 9 would be technically challenging to implement for a person of ordinary skill in the art. Significant efforts would be needed to coordinate the miniature screen representations, particularly in an embodiment where the screens on the interface system are miniature screens showing real time screens from the medical device. Coordination of user selection of screens is also complicated. The system must differentiate user selection on the remote screen vs. a user pushing a button on the infusion pump or blood processing instrument. For these reasons, there are technical challenges to simply combining prior art elements generically to arrive at the Claim. Without specific teachings or motivation in the prior art, one of ordinary skill in the art would not combine the prior art as proposed by the Examiner.”


The examiner respectfully resubmits that in response to Appellant’s arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references. In this case, the Office Action had already explicitly acknowledged that Mehta did not show multiple miniature screen representations concurrently (that was the driving point behind relying on the secondary Curl reference). Moreover, Mehta does not limit itself to merely showing “some” information, but instead is operable to “show substantially the same information as shown on the infusion pump; the two displays may mimic one another so that the user may choose to conveniently view the selected information from bedside monitor 200 rather than from the infusion pump, which is usually attached to the patient's body through an infusion set” (Mehta: ¶ 76). As shown above, Mehta also shows that “Monitor 140, which may be realized as a bedside monitor for personal use or as a hospital monitor for caregiver use, enables remote monitoring of infusion pump 128 (and possibly other devices within local infusion system 102). {…} In addition, monitor 140 may be suitably configured to enable remote programming and control of infusion pump 128 and/or other devices within local infusion system 102. {…} In contrast to the smaller portable devices of local infusion system 102, monitor 140 preferably includes a large and easy to read display element, which may be configured to concurrently reproduce at least a portion of the information displayed on infusion pump 128.” (Mehta: ¶ 71). In other words, Mehta shows an operability to receive multiple miniature (at the very least in the sense that these other “source” devices include those with smaller screens than the screen of the “destination” device/monitor) screen representations of screens displayed on the medical devices, yet only appears to show an example wherein just one of these screen representations is displayed at a time (i.e. even though Mehta did simultaneously receive these feeds from these other medical screens in parallel, Mehta did not appear to show an example where two or more of these received representations are displayed at the same time on the receiving monitor). To make up for this missing feature, Curl was relied upon to teach the technique of how to generate a first screen [Curl: figs. 8-10] comprising multiple, concurrently displayed live feeds, each conveying information from a corresponding medical device. In other words, Curl teaches how to display multiple miniature/thumbnail windows on a first screen, each of which conveys information (e.g. a data stream) from a respective medical device (Curl: figs. 8-10). 
In response to Appellant’s argument that there is no teaching, suggestion, or motivation to combine the references, the examiner recognizes that obviousness may be established by combining or modifying the teachings of the prior art to produce the claimed invention where there is some teaching, suggestion, or motivation to do so found either in the references themselves or in the knowledge generally available to one of ordinary skill in the art.  See In re Fine, 837 F.2d 1071, 5 USPQ2d 1596 (Fed. Cir. 1988), In re Jones, 958 F.2d 347, 21 USPQ2d 1941 (Fed. Cir. 1992), and KSR International Co. v. Teleflex, Inc., 550 U.S. 398, 82 USPQ2d 1385 (2007).  
In this case, parting from the evidence already shown by Mehta to transmit actual displayed content from multiple devices to the first screen, and Curl’s teachings of how it would be reasonably reduced to practice to concurrently display these multiple streams on a single screen, the Office then relied on the Curl reference to show how it would have been obvious to display multiple miniature screen representations from disparate sources on Mehta’s single destination screen/monitor. This was done not in a vacuum, but instead based on explicitly-stated teachings/suggestions/motivations to do so found either/both in the references themselves and/or in the knowledge generally available to one of ordinary skill in the art. Thus, to attack Mehta for failing to show the multiple screen representation displaying aspect being relied upon in Curl is to improperly attack the references individually. Similarly, to attack Curl for failing to show the ideal sources of the screen representations it portrays (and/or to re-teach aspects from Mehta) is also to improperly attack the references individually because Mehta had already been explicitly relied upon to teach the aspect of concurrently receiving multiple feeds of what is being concurrently displayed on each respective medical device’s screen. 
Moreover, in response to Appellant’s “teaches away” argument, it has been held that a prior art reference must either be in the field of Appellant’s endeavor or, if not, then be reasonably pertinent to the particular problem with which the Appellant was concerned, in order to be relied upon as a basis for rejection of the claimed invention.  See In re Oetiker, 977 F.2d 1443, 24 USPQ2d 1443 (Fed. Cir. 1992).  In this case, Curl was both in the field of Appellant’s endeavor (e.g. it was explicitly concerned with solving problems related to medical graphical user interfaces) and was reasonably pertinent to the particular problem with which the Appellant was concerned (e.g. how to convey medical data from disparate sources in an effective/intuitive manner).

“Claim 10 is further allowable over the references. Claim 10 recites “wherein the first screen comprises an indication of a status of a disposable kit for the medical device.” The Office Action cites a large number of paragraphs of Mehta and Curl. However, none of these paragraphs shows any screen that has an indication of a status of a disposable kit for a medical device. Disposable kits may be used in procedures such as apheresis blood collection procedures, wherein one kit 1s used for each blood component donation. (See, e.g., present specification at paras. [0018], [0039]). Claim 9 recites the feature of indicating a status of a disposable kit on the first screen that has the miniature screen representations, as set forth in Claim 9. Mehta and Curl are silent as to any such feature. Curl does state that a clear sterilized mylar film can be used on a display to allow a team member to draw visual aids on the display, which has the advantage of easy disposal after a procedure. (Curl, [0059]). However, this is not a disposable kit, nor is its status indicated on a first screen having miniature screen representations of screens displayed on the medical devices, as claimed in Claim 10.”


The examiner respectfully disagrees. First, in response to Appellant’s arguments that the references fail to show certain features of Appellant’s invention, it is noted that the features upon which Appellant relies (e.g. “[d]isposable collection kits [that] may be used in procedures such as apheresis blood collection procedures, wherein one kit is used for each blood component donation”) are not recited in the rejected claims. Appellant is respectfully reminded that limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 U.S.P.Q.2d 1057 (Fed. Cir. 1993). Similarly, “a particular embodiment appearing in the written description may not be read into a claim when the claim language is broader than the embodiment.” See MPEP 2111.01(II) (citing Superguide Corp. v. DirecTV Enterprises, Inc., 358 F.3d 870, 875, 69 USPQ2d 1865, 1868 (Fed. Cir. 2004)). Furthermore, it is also respectfully submitted that in addition to not appearing in the claims, the features described in the argument above also do not appear to be sufficiently supported in the Specification itself. For example, the examiner has evaluated Appellant’s reliance on paragraphs 18 and 39 of the Specification for these features, yet has not found any explanation or support for the additional connotations argued by the Appellant to the “disposable kit” and corresponding “indication of a status” aspects as currently claimed. Additionally (even though this portion was not pointed to or relied upon in Appellant’s argument), paragraph 40 of the original specification does mention the words “disposable kit status,” albeit only nominally, with neither an accompanying explanation nor any sort of connection to the “collection kits” aspects discussed above in Appellant’s argument. In other words, there appears to be no explicit connection between the “disposable kit” limitation and either the argued “collection kits” aspect or its intended “indication of a status” usage. 
Appellant is also respectfully reminded that during examination (and particularly in this scenario where the “disposable kit” aspects as currently recited appear to be only nominally mentioned at best), the claims must be interpreted as broadly as their terms reasonably allow.  In re American Academy of Science Tech Center, 367 F.3d 1359, 1369, 70 U.S.P.Q.2d 1827, 1834 (Fed. Cir. 2004). In this case, the feature reciting “an indication of a status of a disposable kit for the medical device” describes non-functional descriptive material, and thus does not carry considerable patentable weight because it “merely serves as a support for information or data” (see MPEP § 2111.05). For at least these reasons, it is respectfully maintained that Mehta-Curl’s existing teachings showing wherein the first screen comprises an indication of a status of any and all instruments in the medical device network, including the status of external elements/instruments and/or disposable kits/batteries, reasonably reads on the claim as currently recited.

“Claim 11 is further allowable over the references. Claim 11 recites “wherein the processing circuit is further configured to implement a command component configured to multi-cast a single command over the communication channel to place a plurality of the medical devices into a mode.” Curl does state a control console 102 “can select one or plural keyboard-video-mouse data sets for activation and/or display on the main display 120” and “instrument commands affect operation of one or plural peripheral medical instruments.” However, there is no teaching of putting multiple instruments into a mode using a single command which is multi-cast over a communication channel, as claimed in Claim 11.”


The examiner respectfully disagrees. As noted above, during examination, the claims must be interpreted as broadly as their terms reasonably allow. In other words, the examiner respectfully submits that with respect to terms like “multi-cast” and “mode,” their breadth in scope is as significantly broad as to reasonably cover virtually every signal/”command” that is sent/”multi-cast” to two or more devices to alter/trigger at least one aspect/”mode” of their functionality. For example, a scenario were a first device sends a signal to either turn on or even just connect with the other devices in a network reasonably reads on this broadly-defined claim. It is respectfully submitted that Mehta-Curl’s various “remote control” features reasonably show the aspects of claim 11 as currently recited. For example, Mehta is replete with signals/commands that are sent/”multi-cast” to associated devices to put them in “modes” corresponding to the data associated with said signal(s) (Mehta: ¶¶ 92-123, 130, & 241-257). Curl is similarly replete with command multi-casting examples to place two or more medical devices into “a mode” (Curl: ¶¶ 153-160 & 183-188). Furthermore, not unlike the “disposable kit” situation described above, the original Specification appears to be similarly lacking in considerable support/specificity for the claimed “multi-cast” and “a mode” aspects recited in claim 11.

As to Appellant’s arguments with respect to claims 14-15 and 18-19, these matters have already been addressed above at least with respect to claim 9.

“Claim 16 is further allowable over the references. Claim 16 recites that the received screen data comprises “screen captures and/or live feeds of the medical device screens provided by each medical device.” Neither Mehta nor Curl describes receiving screen data comprising screen captures of the medical device screens or live feeds of the medical device screens. Mehta uses the term “screen shots,” but this is not a teaching of receiving screen data comprising screen captures and/or live feeds of medical device screens and to generate a first screen having a multi-device view of those medical device screens.”


The examiner respectfully disagrees. Not only is it respectfully submitted that Mehta’s “screen shots” reasonably read on these features, but also Appellant’s arguments once again appear to improperly attack the references individually (see above how Mehta teaches the screen capture/live feed aspect, and how Curl shows the multi-device view aspects). 

“Claim 17 is further allowable over the references. Claim 17 recites “wherein the multi- device view of the medical device screens from the plurality of medical devices comprise screen captures, live feeds, and/or screenshot thumbnails of the medical device screens provided by the medical devices.” Neither Mehta nor Curl describes generating a first screen comprising a multi-device view of medical device screens comprising screen captures, live feeds, and/or screenshot thumbnails of the medical device screens provided by the medical devices. Mehta uses the term “screen shots,” but this is not a teaching of receiving screen data comprising screen captures and/or live feeds of medical device screens. Curl can display data streams, but these are not views of the medical device screens from the plurality of medical devices. Curl, in fact, teaches away from displaying the medical device screens themselves, because Curl teaches that effective integration of clinical, video and audio information “requires that a physician or other operator have the ability to manipulate such data as to specifically control and prioritize which image or images are viewed, with immediate and customizable control over image selection, layout, location and size and timing.” (Curl, [0064]). Curl requires a system in which data element layout is customizable, which teaches away from a system that displays actual medical device screens from the medical devices.”


The examiner respectfully disagrees and resubmits the arguments presented above where these arguments have already been addressed in detail (particularly with respect to the aforementioned improper attacks against the references individually). 

“Claim 20 is further allowable over the references. Claim 20 recites “wherein the processing circuit is configured to receive a selection of a plurality of the medical device screens by touching a display device displaying the first screen, wherein the processing circuit is configured to make an adjustment to the selected medical devices by sending a command or commands to the selected medical devices.” The Examiner states “[The Mehta-Curl combination (particularly the Curl reference) is replete with mappable alternatives... . “ (Final Office Action, p. 25). However, there is no teaching in Mehta or Curl of receiving a selection of a plurality of the medical device screens by touching a display device displaying the first screen. Further, there is no teaching of making an adjustment to those selected medical devices by sending a command or commands to the selected medical devices.”


The examiner respectfully disagrees and reiterates the validity applicability of the cited portions therein (particularly when Appellant refrains from addressing even a single one of the explicitly-cited portions). 

As to Appellant’s arguments with respect to claims 1-8, each of these matters has already been addressed above in detail. Therefore, the examiner respectfully resubmits the above rebuttals for claims 1-8, respectively.

“	The Examiner mischaracterizes the scope and content of the Stewart reference, thereby leading to a flawed obviousness analysis. The Examiner states: “Stewart shows: wherein the representations of the interface screen data from the plurality of medical devices are miniature screen shots or live feeds of screens displayed on the medical device.” (Final Office Action, p. 27). In fact, Stewart’s “miniature sections 201-210” are not screen shots or live feeds of screens displayed on medical devices. Stewart’s sections 201-210 display “physiological data for each patient” which was measured, translated into analog signals, then digitized. The data is then transmitted to central station 101. (Stewart, [0064]). Stewart transmits physiological data, not “screen shots or live feeds of screens displayed on the medical device” as alleged by the Examiner. The Examiner mischaracterizes the scope and content of the prior art and, therefore, the obviousness analysis based thereon is in error. 
The recitations in Claim 13 are more than merely “a description of the environment in which a claimed invention operates,” as alleged by the Examiner (Final Office Action, p. 28). In Claim 13, the actual screen shots or live feeds that are generated for the first screen are screen shots or live feeds of screens of apheresis blood processing instruments. Examples of such screens are shown in FIG. 1 of the present specification.”


The examiner respectfully disagrees with Appellant’s allegations/assessments. To be clear, Stewart was relied upon to show the “apheresis” aspect of claim 13 (a fact that went by unacknowledged by the Appellant). The fact that it was also presented with its own additional contributions to the “wherein the representations of the interface screen data from the plurality of medical devices are miniature screen shots or live feeds of screens displayed on the medical device” limitations does not detract from the fact that these portions had already been mapped to the Mehta-Curl combination.

For the above reasons, it is believed that the rejections should be sustained.
Respectfully submitted,
/ALVARO R CALDERON IV/Examiner, Art Unit 2173   

                                                                                                                                                                                                     
Conferees:


/KIEU D VU/Supervisory Patent Examiner, Art Unit 2173


/WILLIAM L BASHORE/Supervisory Patent Examiner, Art Unit 2175                                                                                                                                                                                                        




Requirement to pay appeal forwarding fee.  In order to avoid dismissal of the instant appeal in any application or ex parte reexamination proceeding, 37 CFR 41.45 requires payment of an appeal forwarding fee within the time permitted by 37 CFR 41.45(a), unless appellant had timely paid the fee for filing a brief required by 37 CFR 41.20(b) in effect on March 18, 2013.